KIRSCH, Judge,
concurring in part and dissenting in part.
I concur with the majority's resolution of issues one and two. I concur also with the majority's statement of the law relative to issue three, but I respectfully dissent from its application.
The majority correctly states that the extent of disclosure "necessary to adequately convey to the waiving party the essence of what they are giving up is a fact sensitive inquiry" and that a number of factors should be considered, including intelligence and educational levels, prior experience, the parties' expectations, the extent of the business interest involved, the party's familiarity with the others' assets and relative bargaining power. The majority then reviews the evidence and concludes, "As a matter of law, given the undisputed facts on this issue, Wife could not have freely, voluntarily and intelligently waived her rights in the marital estate without a more complete disclosure."
I do not agree that the facts relevant to this issue are undisputed. Husband and Wife had lived together for seventeen of the eighteen years preceding the execution of the antenuptial agreement here at issue; they had gone through a prior dissolution proceeding; Husband's business was located one hundred yards from the house in which the parties resided; Wife had on occasion worked in Husband's business and had access to Husband's financial records; Wife had at least some knowledge of the nature and extent of Husband's farming operations; Wife had at least some knowledge of Husband's personal property, including vehicles, farm equipment and airplane; finally, at least some information was disclosed to Wife immediately prior to signing the agreement at issue.
In the presence of the foregoing facts, which are also undisputed, it cannot be said as a matter of law that Wife did not have sufficient information to make an informed decision regarding waiver. By doing so, the majority impermissibly weighs the conflicting evidence and invades the province reserved to the trial court.
This cause should be remanded to the trial court for determination of whether under the facts of this case Wife had sufficient information to make a knowing and voluntary waiver of her interest.